UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-D oForm N-SARo Form N-CSR For Period Ended: March 31, 2012 oTransition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION First Colombia Gold Corp. Full Name of Registrant Former Name if Applicable Carrera 49 No. 51-11 Suite 402 Address of Principal Executive Office (Street and Number) Copacabana, Antioquia Colombia City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was unable to compile the necessary financial information required to prepare a complete filing.Thus, the Company would be unable to file the periodic report in a timely manner without unreasonable effort or expense. The Company expects tofile within the extension period. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Piero Sutti-Keyser 224-6561 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNo o Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? YesxNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company did not generate any revenue in the three months ended March 31, 2012 or 2011. For the three monthsended March 31, 2012, the Company expects to report operating expenses of approximately $38,912, as compared to operating expenses of $364,640 for the same period 2011.The anticipated decrease in operating expenses is attributable to reducedinterest resulting from the cancellation of convertible promissory notes that were issued in June 2010 as part of the Company’s relinquishment of its fifty percent interest in the outstanding capital stock of Beardmore Holdings, Inc. (“Beardmore”), which indirectly held the mining rights to properties in Peru. Due to the above, the Company is anticipating reporting a net loss for the three months ended March 31 ,2012 of 38,912, as compared to operating expenses of $364,640 for the same period 2011. - 2 - * First Colombia Gold Corp. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 15, 2012 By: /s/Piero Sutti-Keyser Piero Sutti-Keyser Its: Chief Executive Officer - 3 -
